 HALI.-BROOKE HOSPITAtHall-Brooke Hospital, A Division of Hall-BrookeFoundation, Inc. and Connecticut Health CareAssociates. Case 39-CA-38July 10, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENEL LOUpon a charge filed on December 7, 1979, byConnecticut Health Care Associates, herein calledthe Union, and duly served on Hall-Brooke Hospi-tal, a Division of Hall-Brooke Foundation, Inc.,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Offi-cer-In-Charge for Subregion 39, issued a complainton January 21, 1980, against Respondent, allegingthat Respondent had engaged in and was engagingin unfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on August 24,1979, following a Board election in Case 2-RC-18210, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about November13, 1979, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On March3, 1980, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the al-legations in the complaint.On April 11, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment with exhibits attached. Subse-quently, on April 18, 1980, the Board issued anorder transferring the proceeding to the Board anda Notice To Show Cause why the General Coun-sel's Motion for Summary Judgment should not begranted. Respondent thereafter filed, among otherI Official notice is taken of the record in the representation proceed-ing., Case 2-RC-18210. as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amendedSee LTV Electrorystemr, Inc., 166 NLRB 938 (1967), enfd. 388 F2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir 1969): Intertype Co. v Penello. 269 FSupp 573(DC.Va 1967) Follettrr Corp. 164 NLRB 378 (1967), enfd 347 F2d 91(7th Cir 1968). Sec 9(d) of the NLRA. as amended250 NLRB No. 83things, a brief in opposition to General Counsel'sMotion for Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its brief in op-position to General Counsel's Motion for SummaryJudgment, Respondent contends that the Unionwas improperly certified because the Union distrib-uted campaign literature to which it attached, with-out explanation, an exact copy of a portion of theNational Labor Relations Board notice of election,thereby creating the impression that the Board en-dorsed the Union and thus deprived the employeesof a free and uncoerced choice of a collective-bar-gaining representative. The General Counsel arguesthat all material issues have been previously decid-ed and that there are no litigable issues of fact re-quiring a hearing. We agree with the GeneralCounsel.A review of the record herein, including therecord in Case 2-RC-18210, reveals that an elec-tion conducted pursuant to a Stipulation for Certifi-cation Upon Consent Election on March 8, 1979,resulted in a vote of 27 for, and 18 against, theUnion. Respondent filed timely objections to con-duct affecting the results of the election, alleging,inter alia, in its Objection 2 the contention set forthsupra. On May 8, 1979, the Acting Regional Direc-tor for Region 2 issued a report on the objectionsand recommendations, recommending that all ofRespondent's objections be overruled, and that theUnion be certified. Thereafter, Respondent filed ex-ceptions to the Acting Regional Director's report.On August 29, 1979, the Board issued a Decisionand Certification of Representative (244 NLRBNo. 91), in which it adopted the Acting RegionalDirector's findings and recommendations and certi-fied the Union as exclusive bargaining representa-tive of the employees in the unit stipulated to beappropriate.By letter dated November 13, 1979, in responseto a request for bargaining by the Union, Respond-ent informed the Union that it had a good-faithdoubt concerning the Union's representation of itsemployees based on the Board's decision in the un-derlying representation case and refused to engagein collective bargaining. It thus appears that Re-spondent is attempting in this proceeding to reliti-gate issues fully litigated and finally determined inthe representation proceeding.5()5 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding.3We therefore find that Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding. Accordingly, we grantthe Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a nonprofit Connecticut corpora-tion engaged at its Westport, Connecticut, facilityas a health care institution in the operation of apsychiatric hospital providing direct patient careon an in-patient and out-patient basis. During thelast calendar or fiscal year, a representative period,the Respondent received gross revenues in excessof $250,000 from its operations and purchased andreceived goods and materials valued in excess of$50,000 from enterprises located within the State ofConnecticut, each of which enterprises receivedthose goods and materials from points located di-rectly outside the State of Connecticut.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDConnecticut Health Care Associates is a labororganization within the meaning of Section 2(5) ofthe Act.2 See Pittsburgh Plate Glass Co. v. .L.R.B., 313 U S. 146, 162 (1941)}Rules and Regulations of the Board, Secs. 102.67(f) and 102 69(c).3 Respondent's motion for oral argument is hereby denied as therecord and the briefs adequately present the issues and positions of theparties Similarly, since Respondent presents no matters not previouslyconsidered in the underlying representation case, and as we see no com-pelling reasons fi)r a full Board disposition of the issues under considera-tion. Respondent's motion for consideration by the full Board also ishereby denied. See En/erpri(, Industrial Piping Company, 118 NI RB I(1957)111. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time mentalhealth workers, activity workers, cooks, foodservice workers, dietary aides, general mainte-nance workers, grounds men, carpenters,painters, and housekeepers employed by theRespondent at its facility at 47 Long LotsRoad, Westport, Connecticut, excludingguards and supervisors as defined in the Actand all other employees.2. The certificationOn March 8, 1979, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 2, designated the Unionas their representative for the purpose of collectivebargaining with Respondent. The Union was certi-fied as the collective-bargaining representative ofthe employees in said unit on August 24, 1979, andthe Union continues to be such exclusive repre-sentative within the meaning of Section 9(a) of theAct.B. The Request To Bargain and Respondent'sRefusalCommencing in October 1979, and at all timesthereafter, the Union has requested Respondent tobargain collectively with it as the exclusive collec-tive-bargaining representative of all the employeesin the above-described unit. Commencing on orabout November 13, 1979, and continuing at alltimes thereafter to date, Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceNovember 13, 1979, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.506 HALL-BROOKE HOSPITALIV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Hall-Brooke Hospital, A Division of Hall-Brooke Foundation, Inc., is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2. Connecticut Health Care Associates is a labororganization within the meaning of Section 2(5) ofthe Act.3. All full-time and regular part-time mentalhealth workers, activity workers, cooks, food serv-ice workers, dietary aides, general maintenanceworkers, grounds men, carpenters, painters, andhousekeepers employed by Respondent at its facili-ty at 47 Long Lots Road, Westport, Connecticut,excluding guards and supervisors as defined in theAct and all other employees, constitute a unit ap-propriate for the purpose of collective bargaiingwithin the meaning of Section 9(b) of the Act.4. Since August 24, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about November 13, 1979,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Hall-Brooke Hospital, a Division of Hall-BrookeFoundation, Inc., Westport, Connecticut, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Connecticut HealthCare Associates as the exclusive bargaining repre-sentative of its employees in the following appro-priate unit:All full-time and regular part-time mentalhealth workers, activity workers, cooks, foodservice workers, dietary aides, general mainte-nance workers, grounds men, carpenters,painters, and housekeepers employed by theRespondent at its facility at 47 Long LotsRoad, Westport, Connecticut, excludingguards and supervisors as defined in the Actand all other employees.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:507 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Westport, Connecticut, facilitycopies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by the Of-ficer-In-Charge for Subregion 39, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Office-In-Charge for Subregion39, in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.CHAIRMAN FANNING, dissenting:For the reasons previously expressed in my dis-senting opinion in the underlying representationproceeding, Hall-Brooke Hospital, A Division ofHall-Brooke Foundation, Inc., 244 NLRB No. 91(1979), and for the reasons set forth in my dissent-ing opinion in Alyeska Pipeline Service Company,236 NLRB 1082 (1978), I would deny the GeneralCounsel's Motion for Summary Judgment here.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Connecticut Health Care Associates asthe exclusive representative of the employeesin the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time mentalhealth workers, activity workers, cooks,food service workers, dietary aides, generalmaintenance workers, grounds men, carpen-ters, painters, and housekeepers employedby the Employer at its facility at 47 LongLots Road, Westport, Connecticut, exclud-ing guards and supervisors as defined in theAct and all other employees.HALL-BROOKE HOSPITAL, A DIVI-SION OF HALL-BROOKE FOUNDATION,INC.508